United States Court of Appeals
                               FOR THE EIGHTH CIRCUIT

                                    ___________

                                    No. 96-3594
                                    ___________

United States of America,                 *
                                          *
              Appellee,                   *
                                          * Appeal from the United States
     v.                                   * District Court for the
                                          * District of Minnesota.
Roger Bruce Bugh,                         *
                                          *     [UNPUBLISHED]
              Appellant.                  *
                                    ___________

                      Submitted:     April 29, 1997

                             Filed: May 9, 1997
                                     ___________

Before HANSEN, MORRIS SHEPPARD ARNOLD, and MURPHY, Circuit Judges.
                               ___________

PER CURIAM.


     After Roger Bruce Bugh pleaded guilty to intending to commit larceny
at a federally-insured bank, in violation of 18 U.S.C. § 2113(a), the
district court1 sentenced him to 24 months imprisonment and two years
supervised release.       In October 1996, while serving his supervised release,
Bugh admitted to violating his supervised-release conditions.         The court
revoked Bugh's supervised release, sentencing him to serve 14 months
imprisonment and thereafter to resume his supervised-release term until
June 9, 1998--the expiration of his original term of supervised release (a
period of approximately ten months).        Bugh appeals, and we affirm.




     1
      The Honorable Paul A. Magnuson, Chief Judge, United States
District Court for the District of Minnesota.
     Bugh challenges the supervised-release portion of his revocation
sentence, arguing that other circuits have disagreed with our decision in
United States v. Schrader, 973 F.2d 623, 624-25 (8th Cir. 1992) (district
court can impose imprisonment and supervised release under 18 U.S.C. §
3583(e)(3) following revocation of supervised release).   Bugh’s challenge
to the revocation sentence, however, is unavailing.   See United States v.
St. John, 92 F.3d 761, 764, 766-67 (8th Cir. 1996) (noting this circuit has
"consistently and repeatedly" held that revocation sentences imposed under
§ 3583(e)(3) may include both imprisonment and supervised release, as long
as aggregate of terms is less than or equal to original term of supervised
release); United States v. Hartman, 57 F.3d 670, 671 (8th Cir. 1995) (per
curiam) (noting this circuit has repeatedly refused to reconsider Schrader
en banc).


     Accordingly, we affirm.


     A true copy.


            Attest:


                 CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                   -2-